Ingraham, First J.
I concur in the opinion of Judge Daly, that the judgment should be affirmed. I do not think the plaintiff should be required to deduct $7 50 which was in his baggage. I am not prepared to hold that even on inland routes the carrier is not liable for a necessary amount of money to pay the passenger’s ordinary expenses. It is not necessary now to decide that point. On foreign voyages I have no doubt that a passenger may have in his trunk money, and that he is not required on the voyage to keep it at all times about his person. If there was error, it was in *180excluding from the recovery other articles intended for the traveller’s family. As the plaintiff does not appeal, that error cannot be remedied.
The contract of the ship owner was for the passage money and ten cubic feet of luggage. This is not confined to baggage ; it embraces whatever the passenger brings with him of a character proper to be so transported. The money received is no more applicable to the passage money of the traveller, than to freight of his baggage—it applies to both.
A different rule, also, must govern in relation to the traveller from a foreign country from that which applies to one who, with his trunk, gets into a stage coach, or railroad car for a day’s travel. In the one case the traveller is expected to take something more than ordinary baggage, and during the time he is on board of the vessel is entirely in the charge of the carrier, and at the mercy of the employees of the carrier. He is as much entitled to protection as to his property, as if he were at an inn, as well as travelling.
Under any view of this case, I think the judgment should be affirmed for the whole amount.